MEMORANDUM **
Esperanza Robles-Cruz and her husband Jorge Robles-Cruz, natives and citizens of Mexico, petition pro se for review of the decision of the Board of Immigration Appeals (“BIA”) affirming the immigration judge’s denial of their applications for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review constitutional claims de novo, Molina-Estrada v. INS, 293 F.3d 1089, 1093 (9th Cir.2002), and we deny the petition.
The Petitioners contend that it is a violation of equal protection to treat aliens with U.S. citizen relatives differently than aliens without U.S. citizen relatives. We are unpersuaded by this contention because the differential treatment is not wholly irrational. See Hernandez-Mezquita v. Ashcroft, 293 F.3d 1161, 1164-65 (9th Cir.2002) (holding that petitioner must show that classification is wholly irrational in order to demonstrate equal protection violation).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.